Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-3 and 6-20 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches or suggests an electronic device having a front surface and an opposing rear surface, the electronic device comprising:
a transparent structure having a first planar portion located on the front surface of the electronic device, a second planar portion that bends away from the first planar portion, and a rounded corner;
a display that displays images through the first planar portion, the second planar portion, and the rounded corner, wherein the display has a folded portion that folds back towards the first planar portion to conform to an interior surface of the rounded corner of the transparent structure;
a rigid housing structure between the front and rear surfaces of the device, wherein a position of the display is fixed relative to the rigid housing structure^
a camera that captures an image; and
processing circuitry that processes the captured image using facial recognition software and that adjusts the images displayed through the first planar portion, the second planar portion, and the rounded corner based on the captured image.  
Claims 11 and 16 are allowed for similar reasons as claim 1.  
Claims 2-3, 6-10, 12-15 and 17-20 are allowed for being dependent upon aforementioned independent claims 1, 11 and 16.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354.  The examiner can normally be reached on Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J LEE/Primary Examiner, Art Unit 2624